■Merrick, C. J.
The controversy in this case is confined to credits which should be allowed upon the promissory note of the defendants, the foundation of this suit.
In the original petition, plaintiffs allowed certain credits which did not correspond in dates and amounts with certain receipts which defendants set up in their answers.
Plaintiffs filed an amended petition, in which they explained the mistake made in the original petition.
The judgment of the District Court allowed the defendants the credits, which were admitted under the amended petition, and proved by the evidence.
The defendants appeal, and contend that they are entitled to the benefit of the admissions made in the original petition.
We are of the opinion, that the District Court did not err. The defendants, if they had the right, and intended to avail themselves of the admissions in the original petition, ought to have excepted to the amendment, instead of answering the same. When the case was tried, the original and amended petitions were to be taken as a whole; and so construed, they ceased to contain the admission relied on.
The case was, therefore, properly disposed of upon the evidence.
We see no reason to amend the judgment in plaintiffs’ favor. The proceeds of the 25 bales of cotton are alleged to amount to $1200, in the answer to the amended petition.
It is, therefore, ordered, adjudged and decreed by the court, that the judgment of the lower court be affirmed, and that the defendants pay the costs.